DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the processing tool is configured to protrude toward the regulating member when the processing tool comes into contact with the sheet” renders the claim unclear. The regulating member is claimed in claim 1, on which claim 2 depends, to be a part of the processing-tool contact-and-separation device and therefore is on the same side of the sheet as the processing tool. Therefore, it is unclear how the processing tool can protrude toward the regulating member when the processing tool comes into contact with the sheet. Further, the invention as disclosed has the processing tool protruding from the regulating member in order to contact the sheet. As best understood from the disclosure, it is believed that the processing tool protruding from the regulating member when processing the sheet is the intention of the claim. A possible claim amendment would read - - wherein the processing tool is configured to protrude from the regulating member when the processing tool comes into contact with the sheet - - . This is the interpretation that will be used in the rejections below.
Regarding claim 11, the limitations “further comprising an operation device configured to set a processing condition on the sheet, wherein the processing-tool contact-and-separation device and the processing-tool moving device are configured to perform a sheet processing operation based on the processing condition” render the claims unclear. The claim requires the operation device configured to set a processing condition on the sheet, however it is unclear how the processing condition can be set on a sheet. The processing condition as disclosed is the type of processing the user intends to have performed in the sheet (see instant paragraphs [0100]-[0102]). In addition, it is not clear how the processing-tool contact-and-separation device and the processing-tool moving device as disclosed and claimed are capable of being configured to perform based on the processing conditions as claimed. The control of the processing-tool contact-and-separation device and processing-tool moving device is disclosed to be performed by the controller (see instant paragraph [0103]). A possible claim correction would read - - further comprising an operation device configured to set a processing condition to be performed on the sheet, wherein the operation device controls the processing-tool contact-and-separation device and the processing-tool moving device to perform a sheet processing operation based on the processing condition - -. This is the interpretation that will be used in the rejections below.
Claims 12-14 depend from claim 11 and inherit this issue therefrom.
Regarding claim 17, the limitations “wherein the processing tool is configured to set a processing position for the sheet in accordance with the operation condition, and wherein the regulating member is configured to set a regulating position for the sheet in accordance with the operation condition” render the claims unclear. It is not clear how the processing tool is configured to itself set a processing position for the sheet in accordance with the operation condition and further how the regulating position itself can set the position in accordance with the operating condition. The consideration of the operation condition is disclosed as being the function of the controller (instant paragraph [0117]) which in the claimed invention is considered to correspond to the operation device. Therefore, the claimed limitations above contradict the disclosure and the metes and bounds of the claim are unclear. A possible claim correction would read  - - wherein the operation device is configured to set a processing position for the sheet in accordance with the operation condition, and wherein the operation device is configured to set a regulating position for the sheet in accordance with the operation condition - -.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawaguchi et al. (US PGPub 2012/0253504 A1).
As to claim 1, Kawaguchi et al. teaches a sheet processing apparatus (1), comprising: 
a conveyor (12, 13) configured to convey a sheet (paragraph [0041]); 
a processing tool (4) configured to process the sheet (paragraph [0049]);
a processing-tool contact-and-separation device (5, 34, 35, 38, 42, 43, 56; paragraph [0048) configured to bring the processing tool into contact with the sheet and separate the processing tool from the sheet (paragraph [0051]);
a processing-tool moving device (8, comprising 26, 28) configured to move the processing tool in an intersecting direction intersecting a conveyance direction of the sheet (paragraphs [0043] and [0045]); and
a processing-tool facing device (3) configured to face the processing tool with the sheet interposed between the processing-tool facing device and the processing tool (figures 1, 8, and 9),
the processing-tool contact-and-separation device (5, 34, 35, 38, 42, 43, 56) including a regulating member (56) configured to regulate movement of the sheet in a different direction from both the conveyance direction and the intersecting direction (figure 9 and paragraph [0052]).
As to claim 2, Kawaguchi et al. teaches wherein the processing tool (4) is configured to protrude toward the regulating member (56) when the processing tool (4) comes into contact with the sheet (see above interpretation in the rejection under 112(b); figures 4 and 6 and paragraph [0051]).
As to claim 3, Kawaguchi et al. teaches wherein the regulating member (56) is at a regulating position at which the regulating member regulates the movement of the sheet, when the processing tool processes the sheet (figures 6 and 9 and paragraph [0051]).
As to claim 4, Kawaguchi et al. teaches wherein the regulating member (56) is at the regulating position when the processing tool (4) contacts the sheet to process the sheet and when the processing tool separates from the sheet after the processing (figures 5-6 and paragraphs [0051]-[0052], where there is at least some time between when the processing tool 4 separates after sheet processing and the regulating member 56 follows).
As to claim 5, Kawaguchi et al. teaches wherein a portion of the regulating member (56) configured to face the sheet has a spherical surface (figures 3-6 and 9, where the curved surface of 56 is curved and therefore considered to be spherical as laid out in instant paragraph [0098]).
As to claim 7, Kawaguchi et al. teaches wherein the regulating member (56) and another regulating member (47) are disposed on both sides of the processing tool in a moving direction of the processing tool (figure 6 and paragraph [0054]). 
As to claim 8, Kawaguchi et al. teaches wherein the processing-tool moving device  includes a biasing member (53) configured to bias the regulating member (56) toward the sheet (figures 6 and paragraph [0050]). 
As to claim 9, Kawaguchi et al. teaches wherein the regulating member (56) has a guide shape in which each of both end portions of the regulating member in the conveyance direction is inclined in a direction away from the sheet (figures 5-6 and paragraph [0053]). 
As to claim 10, Kawaguchi et al. teaches wherein the regulating member (56) has a guide shape in which each of both end portions in the intersecting direction, which is a moving direction of the processing tool, is inclined in a direction away from the sheet (figures 5-6 and paragraph [0053]). 
As to claim 11, Kawaguchi et al. teaches further comprising an operation device (61) configured to set a processing condition on the sheet (cutting data, paragraph [0056]), wherein the processing-tool contact-and-separation device and the processing-tool moving device are configured to perform a sheet processing operation based on the processing condition (note the above interpretation in the rejection under 112(b) above; paragraphs [0056]-[0057]). 
As to claim 12, Kawaguchi et al. teaches wherein the processing condition includes a condition for designating a degree of culling in a cutting process on the sheet (paragraphs [0056]-[0060], where the cutting lines and their configuration are set out in the cutting data). 
As to claim 14, Kawaguchi et al. teaches wherein the processing condition includes information indicating an attribute of the sheet (paragraph [0056], where the information includes full coverage data and region data which indicate the size attribute if the sheet).
As to claim 15, Kawaguchi et al. teaches wherein the different direction is a direction in which the sheet moves in response to a contact operation or a separating operation of the processing tool (4) when the processing tool processes the sheet (figures 5-6 and 9).
As to claim 16, Kawaguchi et al. teaches wherein the processing-tool contact-and-separation device (5, 34, 35, 38, 42, 43, 56) is configured to control a position of the regulating member with respect to the sheet in the different direction (paragraphs [0048]-[0053]).
As to claim 17, Kawaguchi et al. teaches further comprising an operation device (61) configured to set an operation condition of the processing-tool moving device (paragraphs [0056]-[0057]),
wherein the processing tool (4) is configured to set a processing position for the sheet in accordance with the operation condition (note the above interpretation in the rejection under 112(b); paragraphs [0056]-[0057], where the control circuit controls the setting of the paper placement relative to the processing tool), and
wherein the regulating member is configured to set a regulating position for the sheet in accordance with the operation condition (note the above interpretation in the rejection under 112(b); paragraphs [0056]-[0057], where the control circuit controls the setting of the height of the regulating portion 56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US PGPub 2012/0253504 A1) in view of Aamdot et al. (7,054,708 B1). 
As to claim 6, Kawaguchi et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein the regulating member includes a spherical member configured to face the sheet.
Aamdot et al. teaches the regulating member (the bottom surface of 371 including 372, considered in combination to correspond to 56 of Kawaguchi et al.) includes a spherical member (round mechanism 372) configured to face the sheet (figure 11).
It would have been obvious to one skilled in the art before the effective filing date to modify Kawaguchi et al. to have the regulating member includes a spherical member configured to face the sheet as suggested by Aamdot et al. because it is another well known regulation device that allows the cutting of materials that require compression in order to be properly cut (column 13, lines 46-54) increasing the types of materials that can be processed according to the desires of the user with predictable results.



Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US PGPub 2012/0253504 A1) in view of Gerber (6,506,324).
As to claim 13, Kawaguchi et al. teaches all of the limitations of the claimed invention, as noted above for claim 11, except explicitly teaching wherein the processing condition includes a condition for designating a degree of a depth of a streak in a creasing process on the sheet.
Gerber teaches the switching of a cutting tool (81) to a creasing tool (82; column 5, lines 59-64) and the controller setting processing conditions (column 5, line 65-column 6, line 9) wherein the processing condition includes a condition for designating a degree of a depth of a streak in a creasing process on the sheet (column 6, lines 39-63).
It would have been obvious to one skilled in the art before the effective filing date to modify Kawaguchi et al. to have wherein the processing condition includes a condition for designating a degree of a depth of a streak in a creasing process on the sheet as suggested by Gerber because it is a well known system allowing the user to be able to select creasing as a type of processing to achieve a desired end product (column 6, lines 39-63) with predictable results.
As to claim 18, Kawaguchi et al. teaches all of the limitations of the claimed invention as noted above for claim 1, further including the sheet processing apparatus (1) according to claim 1 (as noted above in detail for claim 1) configured to process a sheet (paragraph [0039]).
Kawaguchi et al. does not teach an image forming system, comprising:
an image forming apparatus configured to form an image: and
a sheet processing apparatus configured to process a sheet on which the image is formed. 
Gerber teaches an image forming system (figure 1), comprising:
an image forming apparatus (16) configured to form an image (column 4, lines 2-11); and
a sheet processing apparatus (18) configured to process a sheet on which the image is formed (column 4, lines 2-11). 
It would have been obvious to one skilled in the art before the effective filing date to modify Kawaguchi et al. to have an image forming system, comprising: an image forming apparatus configured to form an image; and a sheet processing apparatus configured to process a sheet on which the image is formed as taught by Gerber because it allows the inline processing of a sheet allowing the printing and cutting of the sheet in the same machine (column 4, lines 2-11) without intervention by the user with predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Croft (6,190,297) and Kwarta et al. (US PGPub 2014/0116215 A1) teach systems having similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853